Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1. A method of providing a fantasy sports application, the method comprising:
determining, for a first athlete, a first modifier based on an expected performance of the first athlete;
determining, for the first athlete, a raw score value based on a performance of the first athlete in a sporting event;
determining, for the first athlete, a modified score value based on the first modifier and based on the raw score value; and
awarding the modified score value to at least one user of the fantasy sports application.
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a user could calculate the modifiers and raw scores of players entirely mentally or with pen and paper.  

The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
Claim 1 recites no additional limitations beyond the abstract idea.
Claim 11 recites the additional limitations of a non-transitory computer readable storage medium storing sequences of computer-executable instructions that instructs at least one processor, however this is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
Claim 1 recites no additional elements beyond the abstract idea.
As per the additional limitations of claim 11 of a non-transitory computer readable storage medium comprising instructions executable by a processor, this does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))

The dependent claims are  further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geller (US 20150057074).
In re claims 1 and 11, Geller discloses
Determining, for a first athlete, a first modifier based on an expected performance of the first athlete (paragraph 25, “projected point value for each of the athletes” is the modifier based on an expected performance of the first athlete)
Determining, for the first athlete, a raw score value based on a performance of the first athlete in the sporting event (paragraph 26, actual points are scored during the contest based on performance of the athlete.  This is described in paragraph 20 as “the differential between the predicted and actual performance”)
Determining, for the first athlete, a modified score value based on the first modifier and based on the raw score value; and (paragraph 26, in this embodiment, the modifier is subtracted from the raw score to reach the modified score.  This is shown in figure 5)
Awarding the modified score value to at least one user of the fantasy sports application (paragraph 18, users select the athletes, and the modified score is awarded to the users selections)
In re claims 2 and 12 Geller discloses awarding the modified score value to the at least one user is executed subsequent to the at least one user drafting the first athlete to a first fantasy team of the at least one user (paragraph 18, draft is defined as “select (a person or group of people)”, and page 3 lines 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9, 10 13-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Stickel (US 20160296843).
In re claims 3 and 13, Geller fails to discloses determining, for the first athlete, a first performance metric based on a past performance metric of the first athlete, and determining for the first athlete, the first modifier based on the first performance metric and based on a second performance metric of a highest performing athlete (however it is noted by examiner that paragraph 38 discloses comparing the highest projected team point total to the other point total to determine a difference between these teams), however Stickel discloses determining, for the first athlete, a first performance metric based on a past performance metric of the first athlete, and determining for the first athlete, the first modifier based on the first performance metric and based on a second performance metric of a highest performing athlete (paragraph 64 discloses use of a “reference player” to compare the players to so as to create a value.  Paragraph 69 discloses identifying the “best” or “worst” starters to function as the baseline.  Thus the embodiment wherein the best starter is used as the baseline would teach this limitation) This would teach the invention as claimed in combination, as Geller discloses using a projection as the first modifier, and Stickel teaches comparing the projection to the projection of the top player in order to create a value of particular players as compared to a 
In re claims 4 and 14, Stickel discloses determining the first modifier is based on a position played by the first athlete and wherein the highest performing athlete is a highest performing athlete in the position (paragraphs 64, 69, these are the top players at a particular position, as further explained in paragraph29)
In re claims 5 and 15, Geller discloses multiplying the first modifier by the raw score value.  (Paragraph 40.  In this case the “first modifier” is interpreted as being taught by 1/X where X is the projected score, and Y is the raw score.  The formula Y * 1/X would determine the percentage improvement over the projection.  As the prior art of paragraph 40 discloses determining a percentage improvement over the performance, this would teach using 1/X as the modifier, as the raw score is modified by this number to reach the improvement amount.)
In re claims 6 and 16 Geller discloses determining the first modifier further includes determining for the first athlete, a second modifier based on an expected performance of the first athlete, and wherein determining the first performance metric is further based on the second modifier (As disclosed in the instant application’s specification, the “first modifier” of the claims is described as the “second modifier”, and the “second modifier” of the claims is described as a “first modifier”.  As such, the “second modifier” of claims 6-8 and 16-18 are described in the instant application page 9 lines 20-26 of the specification.  The second modifier is used to determine the projected score (“first modifier”) by adjusting the first modifier based on the second modifier.  Geller paragraph 42 shows that the weather condition is weighed and used to affect the first modifier.  Additional factors are described in paragraph 18)

In re claims 10 and 20 Stickel discloses the first performance metric is based on an average score value of the first athlete in at least one previous game (paragraph 55 discloses multiple seasons of fantasy statistical history)
Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Stickel in further view of Fernandez (US 20130167162)
In re claims 7 and 17 Geller in view of Stickel fails to disclose determining the second modifier includes determining an expected performance of a team against which the first athlete is scheduled to play, however Fernandez discloses determining the second modifier includes determining an expected performance of a team against which the first athlete is scheduled to play (paragraph 264)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Geller in view of Stickel with Fernandez in order to allow for the projections to take into consideration additional real world factors that affect the potential score.
In re claims 8 and 18, Fernandez discloses the expected performance of the team is based on a past performance of the team (paragraph 264, “historical performance”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H HENRY/               Examiner, Art Unit 3715